Motion for leave to appeal as a poor person and for a preference granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the Corporation Counsel of the City of New York and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before October 26, 1962, with notice of argument for November 29, 1962, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before November 12,1962. Reply points, if any, are to be served and filed on or before November 19, 1962. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.